Mr. Chief Justice Shepard
delivered the opinion of the Court:
These cases are identical with those of Waters v. Pearson, *19No. 2387, and Waters & Moore v. Pearson, No. 2388, just decided, ante, p. JO, except that Mary A. McKahan is the plaintiff and appellee, instead of Pearson. Her action is for half of the five instalments of rent due by the terms of the lease set out in the former cases, and the supplemental contract by which the instalments of rent were divided and made payable to Pearson and McKalian, respectively. The pleas and affidavits are the same substantially.
For the reasons given in the opinion filed in the former cases, the judgment as to Maria Waters, in No. 2389, will be reversed with costs; and as to John O. Waters and Albert L, Moore, in No. 2390, will be affirmed with costs.

No. 2389 Reversed.


No. 2390 Affirmed.